Name: Commission Delegated Regulation (EU, Euratom) 2015/2401 of 2 October 2015 on the content and functioning of the Register of European political parties and foundations
 Type: Delegated Regulation
 Subject Matter: information technology and data processing;  civil law;  documentation;  political party;  rights and freedoms;  legal form of organisations
 Date Published: nan

 19.12.2015 EN Official Journal of the European Union L 333/50 COMMISSION DELEGATED REGULATION (EU, Euratom) 2015/2401 of 2 October 2015 on the content and functioning of the Register of European political parties and foundations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing to European Atomic Energy Community, Having regard to Regulation (EU, Euratom) No 1141/2014 of the European Parliament and of the Council of 22 October 2014 on the statute and funding of European political parties and European political foundations (1), and in particular Article 7(2) and Article 8(3)(a) thereof, Whereas: (1) Regulation (EU, Euratom) No 1141/2014 requires the Authority for European political parties and European political foundations (the Authority) to establish and manage a register of European political parties and foundations (the Register). (2) The Register should be the repository of data, particulars and documents submitted with applications for registration as a European political party or a European political foundation, as well as any subsequent data, particulars and documents submitted by a European political party or a European political foundation pursuant to this Regulation. (3) The Authority should receive the information and supporting documents it requires in order to fully discharge its responsibilities for the Register. (4) The Register should provide a public service for the benefit of transparency, accountability and legal certainty. For that reason, the Authority should operate the Register in a way which provides appropriate access to and certification of information contained in it, while respecting its obligations for protection of personal data under Article 33 of Regulation (EU, Euratom) No 1141/2014, including in its role as a data controller defined in Regulation (EC) No 45/2001 of the European Parliament and of the Council (2). (5) The Authority should provide the standard extract from the Register containing information set by Implementing Regulation adopted by the Commission under Article 7(3) of Regulation (EU, Euratom) No 1141/2014. (6) The operational modalities, which should remain proportionate, should be left for the Authority to determine. (7) The Register should be distinct from the website set up by the European Parliament in accordance with Article 32 of Regulation (EU, Euratom) No 1141/2014, nevertheless some of the documents stored in the Register should be made publicly available on that website, HAS ADOPTED THIS REGULATION: Article 1 Content of the Register 1. With regard to European political parties and European political foundations the Register shall contain the following documents, including their updates, if any: (a) the statutes, including all the elements required by Articles 4 and 5 of Regulation (EU, Euratom) No 1141/2014 and any amendments thereto; (b) the standard declaration annexed to Regulation (EU, Euratom) No 1141/2014 duly completed and signed; (c) where necessary in addition to the statutes, a detailed description of the financial, governance and management structure of the European political party and its affiliated foundation, if any, demonstrating a clear separation between the two entities; (d) where required by the Member State in which the applicant has its seat, a statement from that Member State certifying that the applicant has complied with all relevant national requirements for application and that its statutes are in conformity with any applicable provisions of national law; (e) any documents or correspondence from the Member States' authorities related to documents or information under this Article. 2. With regard to European political parties the Register shall contain the following documents, in addition to documents referred to in paragraph 1: (a) the letter of application for registration as a European political party, duly signed by the president or the chair of the applying entity; (b) a copy of the official results of the most recent elections to the European Parliament at the time of application for registration and, once the European political party is registered, a copy of the official results after each election to the European Parliament; (c) in case of natural persons forming a European political party, a signed statement from at least seven persons from different Member States holding elected mandates in the European Parliament or national or regional parliaments or assemblies, confirming their intended membership of the European political party concerned; modifications as a result of the outcome of elections to the European Parliament or national or regional elections or as a result of changes of membership, or both, shall also be included; (d) in the case of an applicant political party which has not yet participated in elections to the European Parliament, written evidence of its publicly stated intention to participate in the next elections to the European Parliament with an indication of affiliated national or regional political parties, or both, planning to present candidates at the elections; (e) the current list of member parties, annexed to the statutes, indicating for each member party its full name, acronym, type of membership and the Member State in which it is established. 3. With regard to European political foundations the Register shall contain the following documents, in addition to documents referred to in paragraph 1: (a) the letter of application for registration as a European political foundation, duly signed by the President or Chair of the applying entity and by the President or Chair of the European political party to which the applying political foundation is affiliated; (b) the list of members of the governing body, indicating the nationality of each member; (c) the current list of member organisations, indicating for each member organisation its full name, acronym, type of membership and the Member State in which it is established. 4. The following information regarding each registered European political party and European political foundation shall be kept up-to-date in the Register: (a) the type of entity (European political party or European political foundation); (b) the registration number allocated by the Authority in accordance with Commission Implementing Regulation on detailed provisions for the registration number system applicable to the register of European political parties and European political foundations and information provided by standard extracts from the register; (c) the full name, acronym and logo; (d) the Member State where the European political party or European political foundation has its seat; (e) in cases where the Member State of the seat provides for parallel registration, the name, address and website, if any, of the relevant registration authority; (f) the address of the seat, its correspondence address if different, email address and the website, if any; (g) the date of registration as a European political party or European political foundation and, if applicable, the date of de-registration; (h) where the European political party or European political foundation was created as the result of conversion from an entity registered in a Member State, the full name and legal status of that entity, including any national registration number; (i) the date of adoption of the statutes and of any amendments to the statutes; (j) the number of members of the European political party or of its member parties, where relevant, that are Members of the European Parliament; (k) the name and registration number of the affiliated European political foundation of the European political party, if relevant; (l) for European political foundations, the name and registration number of the affiliated European political party; (m) the identity, including the name, date of birth, nationality and domicile, of the persons who are members of bodies or hold offices vested with administrative, financial and legal representation powers, with a clear indication of their capacity and powers, individually or collectively, to commit the entity vis-Ã -vis third parties and to represent the entity in legal proceedings. 5. The Register shall store all the documents and information referred to in paragraphs 1 to 4 without time limit. Article 2 Supplementary information and supporting documents Applicants for registration, and registered European political parties and European political foundations shall provide to the Authority, in addition to the requirements of Article 8(2) of Regulation (EU, Euratom) No 1141/2014, the documents and information, and any updates thereto, referred to in Article 1. The Authority may require European political parties and European political foundations to rectify any incomplete or outdated documents and information provided. Article 3 Services provided by the Register 1. The Authority shall establish standard extracts from the Register. The Authority shall provide the standard extract to any natural or legal person within 10 working days of the receipt of the request. 2. Where the Authority has competence under Regulation (EU, Euratom) No 1141/2014, the Authority shall, upon request, certify that the information provided in the standard extract is correct, up-to-date and compliant with applicable Union legislation. Where the Authority has no competence under Regulation (EU, Euratom) No 1141/2014, it shall, upon request, certify that the information provided in the standard extract is the most complete, up-to-date and correct available to it after all reasonable checks have been made. Those checks shall include seeking confirmation of information from the relevant Member States' authorities, to the extent that the relevant national legislation provides a basis for the authorities concerned to do so. The deadline laid down in paragraph 1 shall not apply to requests covered by the present subparagraph. In the certification referred to in this paragraph, the Authority shall clearly indicate whether it has competence under Regulation (EU, Euratom) No 1141/2014. 3. The Authority shall provide the certification referred to in paragraph 2 on request to Union institutions and bodies, and Member States' authorities and courts. It shall also provide such certification on request to European political parties or European political foundations with regard to their own status. The Authority may also provide such certification to any other natural or legal person, where this is needed for legal or administrative procedures, upon submission of an appropriately reasoned request to the Authority. 4. The Authority shall determine in detail the procedure for making requests for, and delivering, standard extracts and certification, including the use of electronic means for providing those services. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 4.11.2014, p. 1. (2) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1).